Mr. Justice Carnes dissenting. The only case directly in point that has come to my attention is Foth v. Macomber & Whyte Rope Co., 161 Wis. 549. The conclusion of that court that their Workmen’s Compensation Act applied in a similar case under similar statutes is not based on the repeal of one of the statutes. I do not understand that a question of the repeal of our Child Labor Act is involved in this case. I am of the opinion that in the absence of other direct authority we should follow the reasoning of the Wisconsin case and affirm the judgment and permit the parties to obtain the decision of the 'Supreme Court on the controlling question, which is one of great general importance, without incurring the necessary expense and delay of a jury trial.